CUNNINGHAM, J.,
concurring in result.
I concur in the well-written opinion of Justice Scott except for one part. I take issue with the finding that the twenty-month delay was “presumptively prejudicial” in this case. When placed in its context, it was a very reasonable time to get the Appellant to trial. Neither is the prosecution of a prison riot of only “moderate complexity.”
The trial of a prison riot prosecution is very complicated. There are a huge number of persons charged, with many witnesses pertaining to different defendants. The large number of defendants requires numerous trials for those who do not plead. It is impossible to try forty rioters at one time. That calls for numerous trials which eat up a lot of the calendar. Also, the Appellant was serving time on other charges and was not prejudiced by the delay. Therefore, I cannot agree that twenty months — less than two years — is presumptively prejudicial in this case. Therefore, I concur in result.